                                           Case 5:20-cv-05176-VKD Document 6 Filed 10/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     NORMAN CLANCY,                                    Case No. 20-cv-05176-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER TO SHOW CAUSE WHY
                                                  v.                                       ACTION SHOULD NOT BE
                                  10
                                                                                           DISMISSED; VACATING NOVEMBER
                                  11     JERRY MANCUSO, et al.,                            3, 2020 INITIAL CASE MANAGEMENT
                                                                                           CONFERENCE
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                               Plaintiff Norman Clancy filed this action on July 28, 2020. Dkt. No. 1. Pursuant to Rule
                                  15
                                       4(m) of the Federal Rules of Civil Procedure, Mr. Clancy’s last day to complete service on
                                  16
                                       defendants or to file a motion for administrative relief from the service deadline was October 26,
                                  17
                                       2020. The docket does not indicate that Mr. Clancy has completed service or that defendants have
                                  18
                                       waived service of summons. No party has consented to magistrate judge jurisdiction. See Dkt.
                                  19
                                       Nos. 3, 4, 5.
                                  20
                                               “If a defendant is not served within 90 days after the complaint is filed, the court—on
                                  21
                                       motion or on its own after notice to the plaintiff—must dismiss the action without prejudice
                                  22
                                       against that defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).
                                  23
                                       The service deadline may be extended upon a showing of good cause. Id. In the present action,
                                  24
                                       the 90-day deadline for completing service has passed, and no showing of good cause has been
                                  25
                                       made to extend the deadline. No party filed a case management statement in advance of the
                                  26
                                       November 3, 2020 initial case management conference. Dkt. No. 2.
                                  27
                                               Accordingly, Mr. Clancy shall file a response to this order by November 6, 2020 and show
                                  28
                                           Case 5:20-cv-05176-VKD Document 6 Filed 10/30/20 Page 2 of 2




                                   1   cause why this Court should not recommend that the action be dismissed without prejudice for

                                   2   failure to timely complete service of process and for failure to prosecute.

                                   3          The November 3, 2020 initial case management conference is hereby VACATED.

                                   4          IT IS SO ORDERED.

                                   5   Dated: October 30, 2020

                                   6

                                   7
                                                                                                    VIRGINIA K. DEMARCHI
                                   8                                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
